EXHIBIT 10.1

SECURED PROMISSORY NOTE
(REVOLVING)

$15,000,000.00 February 1, 2012

For Value Received, FSP GALLERIA NORTH LIMITED PARTNERSHIP, a Texas limited
partnership ("Maker"), hereby unconditionally promises to pay to the order of
Franklin Street Properties Corp., a Maryland corporation (the payee and each
successor holder of this Note being herein called the "Lender"), in lawful money
of the United States of America and in immediately available funds, the
principal sum of FIFTEEN Million AND No/100 ($15,000,000.00) DOLLARS (the
"Loan"), or so much thereof as is advanced and outstanding pursuant to that
certain Loan Agreement, dated of even date herewith, by and between Maker and
Lender (as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time, the “Loan Agreement”), together with
accrued and unpaid interest thereon, each due and payable on the dates and in
the manner set forth below and in the Loan Agreement. All capitalized terms not
defined herein shall have the respective meanings set forth in the Loan
Agreement.

1.                  Payment Terms.

(a)     Principal Repayment. The outstanding principal amount of the Loan,
together with any accrued but unpaid interest, shall be due and payable on the
earlier to occur of (i) January 30, 2015 and (ii) the date on which an Event of
Default (as such term is defined in the Loan Agreement) shall have occurred
(such date first to occur being referred to herein as the "Maturity Date"). This
Note may be prepaid in whole or in part at any time without premium or penalty.

(b)     Advances, Interest Rate and Payments. From time to time prior to the
Maturity Date, and so long as no Event of Default exists, the Lender shall,
subject to the terms and conditions hereof, make Advances (the "Advances") to
the Maker, and the Maker may borrow, repay and reborrow funds from the Lender
hereunder, provided that the aggregate principal amount of all Advances
outstanding at any time shall in no event exceed $15,000,000.00. The Maker
promises to pay interest only on each Advance monthly in arrears, with the first
such payment due and payable on the first day of the first full calendar month
following the date of such Advance, and subsequent payments due and payable on
the first day of each calendar month thereafter, until all unpaid principal of
the applicable Advance is paid in full. The Maker further promises to pay
interest only on the outstanding principal amount of each Advance from the date
of such Advance until payment in full of such Advance at a per annum interest
rate equal to (i) from the date hereof to the Maturity Date, at the LIBOR Rate
(defined below), (ii) from and after the Maturity Date, or during the
continuance of an Event of Default, at the rate set forth in clause (i) plus
five percent (5.0%) (the “Default Rate”), or (iii) if less than the rates
applicable under both clauses (i) and (ii), the maximum rate permissible by law.
As used herein, the “LIBOR Rate” means the per annum rate of interest reported
in the Wall Street Journal (“WSJ”) as the “Latest”, “One month”, “London
interbank offered rate, or Libor” plus five hundred (500) basis points;
provided, however, that if the LIBOR Rate is no longer available, or is no
longer published in the WSJ, Lender will choose a new rate that is based upon
comparable information and provide prompt notice thereof to Maker. Regardless of
whether an Advance is actually made on the first day of a calendar month,
interest on each Advance shall accrue on the unpaid principal balance of

 

 

 

such Advance at the LIBOR Rate in effect on the first day of the calendar month
in which such Advance is made. Thereafter, the LIBOR Rate applicable to each
Advance shall automatically change to the LIBOR Rate in effect on the first day
of each subsequent calendar month until the applicable Advance is repaid in
full. Notwithstanding anything to the contrary contained in this Section 1(b),
if the first day of any calendar month occurs on a Saturday, Sunday, federal
holiday or any other day in which the new month’s LIBOR Rate is not published in
the WSJ, then the LIBOR Rate applicable to each Advance shall remain unchanged
until such time as the new month’s LIBOR Rate is first published in the WSJ.

(c)     Place of Payment. All amounts payable hereunder shall be payable in
immediately available funds at the office of the Lender, 401 Edgewater Place,
Suite 200, Wakefield, Massachusetts 01880, unless another place of payment shall
be specified in writing by the Lender.

(d)     Application of Payments. Payment on this Note shall be applied first to
costs and expenses due hereunder, then to accrued interest, and thereafter to
the outstanding principal balance hereof. Any principal repayment or interest
payment hereunder not paid when due, whether on the Maturity Date, by
acceleration or otherwise, shall bear interest at the rate set forth in clause
(ii) of Section 1(b) hereof (or, if such rate exceeds the maximum rate permitted
by law, then at such maximum rate permitted by law) until paid in full.

2.                  Secured Note. This Note is the “Note” referred to in, and is
executed and delivered in connection with, that certain Deed of Trust,
Assignment of Rents and Leases, Security Agreement and Fixture Filing of even
date herewith from the Maker in favor of the Lender (as the same may from time
to time be amended, modified or supplemented or restated, the "Deed of Trust"
and together with any other documents, instruments and agreements made in
connection therewith, including without limitation, the Loan Agreement, the
“Loan Documents”). Additional rights of the Lender are set forth in the Loan
Documents. The full amount of this Note (including, without limitation, all
principal, interest and expenses) is secured by the pursuant to the terms of the
Loan Documents.

3.                  Default and Acceleration. The Loan shall, without notice,
become due and payable, at the option of Lender, if any payment required in this
Note is not paid (a) on the Maturity Date, or (b) pursuant to the terms and
applicable cure periods, if any, set forth in the Loan Agreement.

4.                  Expenses. The Maker agrees to and shall pay to the Lender on
demand, any and all expenses, including, without limitation, reasonable
attorney's fees and disbursements, incurred or paid by the Lender in connection
herewith, including, without limitation, such fees, costs and expenses incurred
for collection or enforcement of amounts outstanding hereunder, for protecting,
preserving or enforcing the Lender's rights or remedies (including fees, costs
and expenses relating to any proceedings with respect to the bankruptcy,
reorganization, insolvency, readjustment of debt, workout, dissolution or
liquidation of the Maker or any party to any agreement or instrument securing or
guaranteeing this Note).

5.                  Waiver. The Maker, for itself and its legal representatives,
successors and assigns, hereby expressly waives demand, protest, presentment,
notice of dishonor, notice of acceptance, and notice of protest, and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Note and agrees that any extension, renewal or
postponement of the time of payment or any other indulgence to, or release of
any person now or hereafter obligated for the payment of this Note shall not
affect the Maker's liability hereunder.

2

 

 

6.                  Governing Law; Consent to Jurisdiction. This Note is
intended to take effect as a sealed instrument and shall be governed by, and
construed in accordance with, the laws (and not the laws of conflict) of the
Commonwealth of Massachusetts. The Maker hereby irrevocably submits to the
jurisdiction of the courts of the Commonwealth of Massachusetts and the United
States District Court for the Commonwealth of Massachusetts for the purpose of
any suit, action or other proceeding arising out of or relating to this Note or
any loan Document and the Maker hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in any such
court and irrevocably waives any objection it may now or hereafter have as to
the venue of any such suit, action or proceeding brought in any such court or
that such court is an inconvenient forum. Nothing herein shall limit the right
of the Lender to bring proceedings against the Maker in the courts of any other
jurisdiction. Any judicial proceeding by the Maker against the Lender or any
affiliate of the Lender involving, directly or indirectly, any matter in any way
arising out of, related to, or connected with this Note or any loan Document
shall be brought only in a court in the Commonwealth of Massachusetts.

7.                  Successors and Assigns. This Note and all obligations of the
Maker hereunder shall be binding upon the successors and assigns of the Maker,
and shall, together with the rights and remedies of the Lender hereunder, inure
to the benefit of the Lender, any future holder of this Note and their
respective successors and assigns, provided, however, the Maker may not transfer
or assign its rights or obligations hereunder without the express written
consent of the Lender, and any purported transfer or assignment by the Maker
without the Lender's written consent shall be null and void. The Lender may
assign, transfer, participate or endorse its rights under this Note, the Deed of
Trust, the Loan Agreement and the other Loan Documents without the consent or
approval of the Maker, and all such rights shall inure to the Lender's
successors and assigns. No sales of participations, other sales, assignments,
transfers, endorsements or other dispositions of any rights hereunder or any
portion thereof or interest therein shall in any manner affect the obligations
of the Maker under this Note. Upon request, the Maker shall, at its own expense,
execute and deliver to the assignee of this Note, a replacement Note of equal
and like tenor in an amount assigned to and assumed by such assignee. The Lender
may at any time pledge this Note to any of its secured lenders as collateral for
any of the Lender's obligations.

8.                  Waiver of Jury Trial and Certain Damages. The Maker and the
Lender each waives its right to a jury trial with respect to any action or claim
arising out of any dispute in connection with this Note, any rights or
obligations hereunder or the performance of any such rights or obligations.
Except as prohibited by law, the Maker waives any right which it may have to
claim or recover in any litigation referred to in the preceding sentence any
special, exemplary, punitive or consequential damages or any damages other than,
or in addition to, actual damages. The Maker (i) certifies that neither the
Lender nor any representative, agent or attorney of the Lender has represented,
expressly or otherwise, that the Lender would not, in the event of litigation,
seek to enforce the foregoing waivers and (ii) acknowledges that, in entering
into the Note, the Lender is relying upon, among other things, the foregoing
waivers and certifications.

3

 



9.                  Indemnification. The Maker agrees to indemnify and hold
harmless the Lender from and against any and all claims, actions and suits,
whether groundless or otherwise, and from and against any and all liabilities,
losses, damages and expenses of every nature and character arising out of this
Note, the Deed of Trust, the Loan Agreement or any of the other Loan Documents
or the transactions contemplated hereby and thereby including, without
limitation, (a) any brokerage, leasing, finders or similar fees, (b) any
disbursement of the proceeds of any of the Advances, (c) any condition of the
properties securing the Note whether related to the quality of construction or
otherwise, (d) any actual or proposed use by the Maker of the proceeds of any of
the Advances, (e) any actual or alleged violation of any requirements of law or
project approvals, (f) any action taken by Lender to enforce its rights and
remedies under this Note, the Deed of Trust, the Loan Agreement or the Loan
Documents, or (g) the Maker entering into or performing this Note, the Deed of
Trust, the Loan Agreement or any of the other Loan Documents, in each case
including, without limitation, the reasonable fees and disbursements of counsel
incurred in connection with any such investigation, litigation or other
proceeding, and in each case except to the extent such claims, actions, suits,
liabilities, losses, damages or costs arise due Lender’s gross negligence or
intentional misconduct. In litigation, or the preparation therefor, the Lender
shall be entitled to select its own counsel and, in addition to the foregoing
indemnity, the Maker agrees to pay within thirty (30) days the reasonable fees
and expenses of such counsel. The obligations of the Maker under this Section 9
shall survive the repayment of the Loan and shall continue in full force and
effect so long as the possibility of such claim, action or suit exists. If, and
to the extent that the obligations of the Maker under this Section 9 are
unenforceable for any reason, the Maker hereby agrees to make the maximum
contribution to the payment in satisfaction of such obligations which is
permissible under applicable law.

10.              Savings Clause. Notwithstanding anything to the contrary, (a)
all agreements and communications between Maker and Lender are hereby and shall
automatically be limited so that, after taking into account all amounts deemed
interest, the interest contracted for, charged or received by Lender shall never
exceed the maximum non-usurious interest rate, if any, that at any time or from
time to time may be contracted for, taken, reserved, charged or received on the
indebtedness evidenced by this Note and as provided for herein or the other Loan
Documents, under the laws of such state or states whose laws are held by any
court of competent jurisdiction to govern the interest rate provisions of the
Loan (“Maximum Legal Rate”), (b) in calculating whether any interest exceeds the
Maximum Legal Rate, all such interest shall be amortized, prorated, allocated
and spread over the full amount and term of all principal indebtedness of
Borrower to Lender, and (c) if through any contingency or event Lender receives
or is deemed to receive interest in excess of the Maximum Legal Rate, any such
excess shall be deemed to have been applied toward payment of the principal of
any and all then outstanding indebtedness of Maker to Lender.

11.              Entire Agreement; Amendments; Invalidity. This Note, the Deed
of Trust, the Loan Agreement and the Loan Documents constitute the entire
agreement and understanding of the parties, and supersede and replace in their
entirety any prior discussions, agreements, etc., all of which are merged herein
and therein. None of the terms of this Note may be amended or otherwise modified
except by an instrument executed by each of the Maker and the Lender. If any
term of this Note shall be held to be invalid, illegal or unenforceable, the
validity of all other terms hereof shall in no way be affected thereby, and this
Note shall be construed and be enforceable as if such invalid, illegal or
unenforceable term had not been included herein.

4

 



12.     Nonrecourse. Notwithstanding anything to the contrary contained in this
Note or in any instrument securing this Note, the partners of Maker shall have
no personal liability for payment of the indebtedness evidenced hereby or for
the payment of sums or the performance of obligations required herein.

13.     Notices. All notices or other written communications hereunder shall be
delivered in accordance with Section 11 of the Loan Agreement.

14.     Inconsistencies. In the event of any inconsistencies between the terms
and conditions of this Note and the terms and conditions of the Loan Agreement,
or to the extent, and only to the extent, any of the provisions in this Note
conflict with, or are ambiguous when read together with, any of the provisions
of the Loan Agreement, the provisions of the Loan Agreement shall govern.

[Remainder of Page Intentionally Left Blank]

5

 

In Witness Whereof, this Note has been duly executed as an instrument under seal
as of the date first set forth above.

Maker: FSP GALLERIA NORTH LIMITED   PARTNERSHIP, a Texas limited partnership    
    By: FSP Galleria North LLC, its general     partner                     By:
/s/ George J. Carter       Name: George J. Carter       Title:    President    
        Address:     401 Edgewater Place, Suite 200     Wakefield, Massachusetts
01880

Attest:

By: /s/ Scott H. Carter

        Scott H. Carter

 

Title: Assistant Secretary



6

 

